DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a second capacitor electrode separated from the first capacitor electrode by a first inter level capacitor gap, the second capacitor electrode comprising pores sized and arranged to permit transport of a targeted pathogen” in combination with the remaining claimed elements as set forth in claim 1.
With regards claims 2-22 are allowable based upon their dependency thereof claim 1.
With regards to claim 23
The prior art does not disclose or suggest the claimed “a stack of capacitive electrodes with a plurality of gaps therebetween, the gaps and electrodes being structured and arranged to model an outer layer and one or more sublayers of fresh food of interest” in combination with the remaining claimed elements as set forth in claim 23.
With regards claim 24 is allowable based upon its dependency thereof claim 23.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ghommidh WO 2006/021691 A1 discloses a method for biomass determination in a medium, in particular a medium containing biological cells suspended in a conductive fluid, the biomass concentration (X) being obtained from a difference between a first capacitance signal (C'1) of said medium, measured at a first frequency, and a second capacitance signal (C'2) of said medium, measured at a second frequency. The method comprises a separate correction of each of the measured signals, based at least on one correction level, said first correction level including a correction of said signals measured in accordance with a model dependent on the conductance of the medium at the first and second frequencies. The invention is useful in biomass measurement systems, however is silent on a second capacitor electrode separated from the first capacitor electrode by a first inter level capacitor gap, the second capacitor electrode comprising pores sized and arranged to permit transport of a targeted pathogen or a stack of capacitive electrodes with a plurality of gaps therebetween, the gaps and electrodes being structured and arranged to model an outer layer and one or more sublayers of fresh food of interest.
JP 4121707 B2 discloses a capacitance sensor consists of a positive electrode and a negative or ground electrode A pair of electrodes, and a capacitance measuring unit that measures the capacitance of food located in the space by a signal obtained from the electrode pair, The positive side of the plus side electrode is covered or sandwiched by a substantial insulator to prevent contact with food and humidity environmental factors, and the plus side is coated or sandwiched by a substantial insulator. Between the electrode and the negative or ground side electrode, a space where food passes or faces in a non-contact state is arranged. The temperature of the food can be measured based on the capacitance detected when a predetermined voltage is applied to the pair of electrodes, however is silent on a second capacitor electrode separated from the first capacitor electrode by a first inter level capacitor gap, the second capacitor electrode comprising pores sized and arranged to permit transport of a targeted pathogen or a stack of capacitive electrodes with a plurality of gaps therebetween, the gaps and electrodes being structured and arranged to model an outer layer and one or more sublayers of fresh food of interest.
Erbe WO 2011/032623 A1 discloses a food probe for invading into a food stuff. The food probe comprises an elongated rod made of a non-conductive material, a front portion of the elongated rod, which front portion is provided for invading into the food stuff, a first electrode made of a conductive material and arranged at the front portion of the rod, and a second electrode made of a conductive material and arranged at the front portion of the rod in a predetermined distance from the first electrode. The first electrode and the second electrode are arranged serially along the longitudinal axis of the rod. A voltage can be applied between the first electrode and the second electrode, so that an electrical field is generated between and in the environment of the first electrode and the second electrode. Further, the present invention relates to method for recognizing the type of a food and monitoring a cooking process of the food stuff by using the food probe, however is silent on a second capacitor electrode separated from the first capacitor electrode by a first inter level capacitor gap, the second capacitor electrode comprising pores sized and arranged to permit transport of a targeted pathogen or a stack of capacitive electrodes with a plurality of gaps therebetween, the gaps and electrodes being structured and arranged to model an outer layer and one or more sublayers of fresh food of interest.
McAlpine et al. PG. Pub. No.: US 2012/0156688 A1 discloses biosensor is configured to detect a target and may include a peptide immobilized on a sensing component, the sensing component having an anode and a cathode. The immobilized peptide may comprise an antimicrobial peptide binding motif for the target. The sensing component has an electrical conductivity that changes in response to binding of the immobilized peptide to the target. The immobilized peptide may bind one or more targets selected from the list consisting of: bacteria, Gram-negative bacteria, Gram-positive bacteria, pathogens, protozoa, fungi, viruses, and cancerous cells. The biosensor may have a display with a readout that is responsive to changes in electrical conductivity of the sensing component. The display unit may be wirelessly coupled to the sensing component. A resonant circuit with an inductive coil may be electrically coupled to the sensing component. A planar coil antenna may be disposed in proximity to the resonant circuit, the planar coil antenna being configured to provide power to the sensing component, however is silent on a second capacitor electrode separated from the first capacitor electrode by a first inter level capacitor gap, the second capacitor electrode comprising pores sized and arranged to permit transport of a targeted pathogen or a stack of capacitive electrodes with a plurality of gaps therebetween, the gaps and electrodes being structured and arranged to model an outer layer and one or more sublayers of fresh food of interest.
Krishnan et al. PG. Pub. No.: US 2012/0282754 A1 discloses capacitors and methods of forming capacitors are disclosed, and which include an inner conductive metal capacitor electrode and an outer conductive metal capacitor electrode. A capacitor dielectric region is received between the inner and the outer conductive metal capacitor electrodes and has a thickness no greater than 150 Angstroms. Various combinations of materials of thicknesses and relationships relative one another are disclosed which enables and results in the dielectric region having a dielectric constant k, however is silent on a second capacitor electrode separated from the first capacitor electrode by a first inter level capacitor gap, the second capacitor electrode comprising pores sized and arranged to permit transport of a targeted pathogen or a stack of capacitive electrodes with a plurality of gaps therebetween, the gaps and electrodes being structured and arranged to model an outer layer and one or more sublayers of fresh food of interest.
Vellaisamy et al. PG. Pub. No.: US 2018/0188222 A1 discloses a substance selection structure disposed adjacent to an electronic device structure, wherein the substance selection structure and the electronic device structure are separately fabricated on a first doped silicon substrate and a second doped silicon substrate, respectively, and an intermediate substrate arranged to physically connect the first doped silicon substrate and the second doped silicon substrate so as to electrically connect the substance selection structure and the electronic device structure, wherein the intermediate substrate includes a copper substrate; wherein: the electronic device structure includes a thin-film transistor having source/drain electrodes, the substance selection structure is arranged to operate as an extended gate electrode of the thin-film transistor, the extended gate electrode and source/drain electrodes of the thin-film transistor are arranged in opposite sides of the active layer of the thin-film transistor, and the substance selection structure is arranged to interact with a target substance having a molecular structure so as to alter an electrical characteristic of the electronic device structure through the electrical connection formed by the first doped silicon substrate, the intermediate substrate and the second doped silicon substrate, however is silent on a second capacitor electrode separated from the first capacitor electrode by a first inter level capacitor gap, the second capacitor electrode comprising pores sized and arranged to permit transport of a targeted pathogen or a stack of capacitive electrodes with a plurality of gaps therebetween, the gaps and electrodes being structured and arranged to model an outer layer and one or more sublayers of fresh food of interest.
NPL: Palmiro Foods; ISSN 2304-8158: 2014 discloses SPR biosensors have been used in the direct and indirect detection of pathogenic microorganisms. The technique was largely studied in label-free immunosensors for the detection of bacteria. SPR can be used for the setup of immunosensors applied to the detection of food pathogens in enrichment broth, in liquids or in food dilutions. The SPR technique for biosensing allows real-time monitoring of chemical and bio-chemical interactions occurring at the interface between a thin gold film and a dielectric interface or transparent material, such as the liquid analyte. SPR principles have been deeply described and discussed in other reviews. SPR is an optical technique that uses the evanescent wave phenomenon to measure changes in refractive index very close to the sensor surface. The evanescent wave produced by an incident, monochromatic light beam is able to interact with free electrons (plasmons) in the metal film at a special angle (α) of incident light (SPR angle). The angular position is highly sensitive to any change at the metal-dielectric interface. Many real-time monitoring SPR methods exploit the prism-based Kretschmann configuration that uses the excitation of a surface-bound electromagnetic wave from the metal side. The occurrence of a binding event between the investigated antigen and antibody can be monitored by following the shift of the angular minimum toward higher angles or the variation in reflectance at a fixed angle (corresponding to the maximum slope of the curve). Thus, it is possible to record the SPR reflectance curve at different angles of incidence of light. In a report, a L. pneumophila cell suspension at a concentration of 10,000 CFU/mL was detected using an SPR immunosensor provided with a miniaturized microfluidic system, however is silent on a second capacitor electrode separated from the first capacitor electrode by a first inter level capacitor gap, the second capacitor electrode comprising pores sized and arranged to permit transport of a targeted pathogen or a stack of capacitive electrodes with a plurality of gaps therebetween, the gaps and electrodes being structured and arranged to model an outer layer and one or more sublayers of fresh food of interest.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852